472 F.2d 158
Edward Garrett HOSKINS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellant.
No. 72-2500.
United States Court of Appeals,Fifth Circuit.
Dec. 21, 1972.

Wilfred C. Varn, Tallahassee, Fla.  (court appointed but not under Act), for petitioner-appellant.
Robert L. Shevin, Atty. Gen., Tampa, Fla., Wallace E. Allbritton, Asst. Atty. Gen., William D. Hopkins, State's Atty., Tallahassee, Fla., for respondent-appellant.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal follows an evidentiary hearing mandated in Hoskins v. Wainwright, 5 Cir., 1971, 440 F.2d 69.  On remand the District Court adopted the findings of a special master who found that there was no prejudice to appellant from the delay between indictment and trial.


2
We must follow Henderson v. Circuit Court of the Tenth Judicial Circuit, State of Alabama, 5 Cir., 1968, 392 F.2d 551-which predates Smith v. Hooey, 1969, 393 U.S. 374, 89 S. Ct. 575, 21 L. Ed. 2d 607 and is still the law for the times in question here-and likewise conclude that there was no inordinate delay.  The state did not then have a duty to secure appellant's release from the custody of the Georgia prison authorities or later from the custody of the Attorney General of the United States for the purpose of bringing him to trial in Florida.


3
Affirmed.